Citation Nr: 0940762	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right hip disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left hip disability.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1981 to August 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision by the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO), that granted 
service connection for low back and bilateral hip 
disabilities, rated noncompensable, each, effective September 
1, 2004 (the day following discharge from service).  In 
October 2008, these matters were remanded for further 
development.  A June 2009 rating decision increased the 
ratings each to 10 percent, effective the day of award of 
service connection.  As the Veteran has not expressed 
satisfaction with the 10 percent ratings, and it is less than 
the maximum under the applicable criteria, the matters remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's bilateral hip 
arthritis has been manifested by painful motion of each hip; 
compensable limitation of extension, flexion, or abduction, 
or ankylosis of either hip is not shown. 

2.  At no time during the appeal period is the Veteran's low 
back disability shown to have been manifested by forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less or combined range of thoracolumbar motion 120 degrees or 
less; muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is not shown; 
incapacitating episodes are not shown; neurologic symptoms 
warranting a separate rating are not shown; and the spine is 
not ankylosed.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right hip arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes(Codes) 5010, 5251, 5252, 
5253 (2008).
2.  A rating in excess of 10 percent for left hip arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes(Codes) 5010, 5251, 5252, 
5253 (2008).

3.  A rating in excess of 10 percent for a low back 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

This appeal is from the initial ratings assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An October statement of the case (SOC), and June 
2009 supplemental SOC properly provided notice on the 
"downstream" issue of an increased initial rating, and 
readjudicated the matter after the Veteran had opportunity to 
respond.  He has not alleged that he is prejudiced by a 
notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 
(2008).

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained 
(he indicated in July 2009, he had no additional evidence to 
submit).  He was afforded VA examinations in May 2005 and 
(pursuant to the October 2008 Board remand) in May 2009.  
VA's duty to assist him in the development of facts pertinent 
to his claims is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a case (as here) involving the initial ratings assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on 
facts found, must be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

On May 2005 examination on behalf of VA, the Veteran reported 
that he experienced constant pain, pressure and stiffness in 
both hips, and that he used anti-inflammatories.  He reported 
that he has suffered constant back pain for the last 12 
years.  He stated that the pain radiated from his buttocks to 
the backs of his legs.  He stated that the conditions did not 
cause incapacitation, and that he had not lost time from work 
due to the conditions.

Physical examination revealed that the hip joints general 
appearance was within normal limits.  Range of motion 
revealed bilateral flexion to 125 degrees; bilateral 
extension to 30 degrees; bilateral adduction to 25 degrees; 
and bilateral abduction to 45 degrees.  It was noted that 
bilateral hip joint functions were additionally limited by 
pain and weakness with weakness as the major functional 
impact on the right and pain the major functional impact on 
the left.  The hip joints were not additionally limited by 
fatigue, lack of endurance and incoordination.  X-rays show 
degenerative arthritic changes.  The diagnosis was bilateral 
hip osteoarthritis with pain as the subjective factor.

Physical examination of the thoracolumbar spine revealed no 
complaints of radiating pain on movement; there was no muscle 
spasm; tenderness was noted in the lumbar region; straight 
leg raising was negative, bilaterally; there was no 
ankylosis.  Range of motion studies revealed flexion to 90 
degrees; extension to 30 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  The spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  There was no sign of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Lumbar spine X-rays showed degenerative arthritis and joint 
irregularity.  The diagnosis was lumbar spondylosis with pain 
as the subjective factor.

In a December 2008 statement, the Veteran essentially stated 
that he was experiencing several incapacitating episodes 
where the pain in his hips was moderate to severe, and lasted 
24 to 48 hours.  He stated that he relieved the pain by using 
a heating pad and taking Aleve.  

On May 2009 VA examination, the Veteran reported that he had 
no specific injury to his bilateral hips.  He stated that 
they started hurting 10 years prior, and that pain was 
precipitated by excessive lifting, bending, standing, or 
walking.  He received no medical treatment for his hips, 
except for occasionally taking Tylenol or Advil.  He reported 
he had constant back pain, but currently was not taking 
medication for the back pain.  Occasionally the pain would 
radiate to the right leg (he had no bowel or bladder 
problems).  He stated that he is not incapacitated due to 
bilateral hip or low back pain; is not limited in his daily 
activities; and is working full time at Hill Air Force Base.  
He had not missed time from work due to these disabilities.  

Physical examination of the spine revealed the Veteran could 
actively flex from 0 to 80 degrees (at which point he had 
pain).  He could extend from 0 to 20 degrees, lateral flex 0 
to 20 degrees bilaterally, and rotate from 0 to 20 degrees 
bilaterally; there was pain at the extremes of these motions.  
There was some mild tenderness of the paralumbar muscles, but 
no spasms, on palpation.  Straight leg raising was normal.

Physical examination of the hips revealed, with knees 
straight, the Veteran was able to flex both hips from 0 to 80 
degrees.  On the left side he was able to adduct the left hip 
0 to 20 degrees and abduct the left hip 0 to 40 degrees.  On 
the right, he was able to adduct the right hip 0 to 20 
degrees and abduct 0 to 30 degrees at which point he had pain 
and could go no further.  With his knees flexed, he was able 
to flex both hips from 0 to 115 degrees.  He could internally 
rotate the left hip 0 to 20 degrees and externally rotate 0 
to 30 degrees at which point he had pain.  On the right side, 
he was able to internally rotate 0 to 10 degrees and 
externally rotate 0 to 25 degrees at which point he had pain 
and could go no further.

There was no change in active or passive range of motion 
during repeat motion testing and no additional losses of 
ranges of motion of the hips or the thoracolumbar spine due 
to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  Neurological examination was 
within normal limits.

Bilateral hips:

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010. Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for  application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's bilateral hip arthritis is rated based on 
limitation of motion.  Limitation of hip motion is rated 
under Codes 5251, 5252, and 5253 (and 5250 if there is 
ankylosis, here not shown).  Under Code 5251 (for limitation 
of thigh extension), a maximum 10 percent rating is warranted 
where extension is limited to 5 degrees.  Under Code 5252 
(for limitation of flexion), a 10 percent rating is warranted 
where limitation is to 45 degrees; a 20 percent rating is 
warranted where the limitation is to 30 degrees, a 30 percent 
rating is warranted where the limitation is to 20 degrees; 
and a 40 percent rating is warranted where the limitation is 
to 10 degrees.  Under Code 5253, a 10 percent rating is 
warranted when there is limitation of rotation of the thigh, 
cannot toe-out more than 15 degrees in the affected leg, or 
where there is limitation of abduction to the point that the 
legs cannot be crossed.  A 20 percent evaluation is warranted 
where there is limitation of abduction, motion lost beyond 10 
degrees.  

Notably, of the applicable Codes, only Codes 5252 and 5253 
provide for ratings in excess of 10 percent.  A higher rating 
under Code 5252 is not warranted as the degree of flexion 
found on examinations (to 125 degrees in May 2005 and 80 
degrees in May 2009, even with pain considered) far exceeded 
the limitation of flexion to 30 degrees required for a 20 
percent rating.  As for Code 5253, on May 2005 examination, 
bilateral hip abduction was to 45 degrees, and on May 2009 
examination left hip abduction was to 40 degrees and right 
hip abduction was to 30 degrees, far exceeding the limitation 
to 10 degrees that would warrant a 20 percent rating.  
Furthermore, fatigue, lack of endurance or incoordination did 
not produce additional losses with repetitive testing 
commensurate with a higher rating.  Consequently, a 
preponderance of the evidence is against a claim in excess of 
10 percent each for right and left hip arthritis.

Low back:

The Veteran's service-connected low back disability may be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine (General Formula), with separate 
rating for any neurologic manifestations or based on 
Incapacitating episodes, whichever method is to his benefit.  
See 38 C.F.R. § 4.71a, Codes 5243.  Given that a 10 percent 
rating is already assigned throughout, the focus is on the 
criteria that would allow for a rating in excess of 10 
percent.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Formula) provides a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees (or combined range of 
motion not greater than 120 degrees) or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or for favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  The combined range of motion refers to the sum of the 
ranges of flexion, extension, right and left lateral flexion, 
and right and left rotation.  See Note 2 following general 
Formula.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent rating for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months and a 60 percent rating for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Code 5243 provides that, for purposes of ratings 
under Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a.

On close review of the record, the Board found no distinct 
period of time during the appeal period when symptoms of the 
Veteran's low back disability were of (or approximated) such 
nature and gravity as to warrant a rating in excess of 10 
percent.  Incapacitating episodes of disc disease are neither 
shown, nor alleged; thoracolumbar forward flexion has 
consistently been greater than to 60 degrees, and the 
combined ranges of motion have consistently exceeded 120 
degrees.  The Veteran has not complained of muscle spasm, and 
spasm was not noted on examinations.  Severe guarding 
likewise was not noted.  Separately ratable neurologic 
symptoms are not shown.  The spine is not ankylosed.  The 
disability picture presented does not warrant a schedular 
rating in excess of 10 percent under any applicable criteria.  

As the criteria for the 10 percent ratings currently assigned 
encompass the greatest degree of severity of the Veteran's 
bilateral hip and low back disabilities shown at any time 
during the appeal period, the Board finds that "staged" 
ratings are not warranted.

Extraschedular Consideration:

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  Notably, 
it is not shown that the schedular criteria are inadequate, 
as all symptoms and associated impairment shown are 
encompassed by the ratings currently assigned.  Furthermore, 
the disability picture presented by the bilateral hip and low 
back disabilities is not exceptional.  The Veteran has 
himself indicated that the disabilities are not 
incapacitating, do not limit him in daily activities, and 
have not caused him to miss any time from his (full time0 
employment.  Consequently, referral for extraschedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

The preponderance of the evidence is against the Veteran's 
claims; hence, they must be denied.


ORDER

A rating in excess of 10 percent each for right hip arthritis 
is denied.

A rating in excess of 10 percent for left hip arthritis is 
denied.

A rating in excess of 10 percent for low back disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


